Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Reasons for Allowance
	Claims 1-10 and 12-29 were allowed.
The following is an examiner’s statement of reasons for allowance: it is not known in the prior art 1) to provide a sintered zirconia dental restoration with enhanced translucency by providing a porous zirconia ceramic body comprising YSZ comprising 2-7% yttria wherein the shape of the ceramic body is that of a dental restoration as claimed and providing an aqueous yttrium composition comprising 20-70wt% yttrium, 0.5-5M citric acid and a metal containing coloring agent and providing the composition to the zirconia body in successive first and second depositions followed by a sintering step wherein the difference in L* values between the sintered body and an untreated sintered zirconia dental restoration is less than or equal to 6% as in claim 1,  2) to provide a sintered zirconia body with enhanced optical properties by providing a porous zirconia ceramic dental restoration form comprising YSZ wherein the shape of the ceramic body is that of a dental restoration as claimed at a distance from the edge of the dental of 1-5mm and providing an aqueous yttrium composition comprising 30-70wt% yttrium, 0.5-5M citric acid and a metal containing coloring agent and providing the composition to the zirconia body in successive first deposition and repeating the deposition steps a second time at a distance of 0.5-3mm from the edge and wherein the second distance is less than the first wherein the application provides at least 46% or greater transmittance at 700nm when applied to the restoration when the restoration is sintered followed by a sintering step wherein the difference in L* values between the sintered body and an untreated sintered zirconia dental restoration is less than or equal to 6% as in claim 16 or 3) to provide a sintered zirconia dental restoration with enhanced translucency by providing a porous zirconia ceramic body comprising YSZ comprising 2-5mol% yttria wherein the shape of the ceramic body is that of a dental restoration as claimed and providing an aqueous yttrium composition comprising 20-70wt% of a yttrium salt , 0.5-5M citric acid and a metal containing coloring agent and providing the composition to the zirconia body in successive first and second depositions followed by a sintering step wherein the difference in L* values between the sintered body and an untreated sintered zirconia dental restoration is less than or equal to 6% as in claim 19.
The most pertinent prior art (Wang et al.) teaches coloring a zirconia dental restoration with a yttria salt and coloring agent so as to obtain a natural looking tooth. However, Wang fails to teach the use of YSZ substrates, metal containing coloring agents, wherein the ceramic body is porous or to specifically acknowledge and potential changes in L* values.
Another prior art (Piascik et al.) teaches that YSZ is a known material for the purposes of creating dental restorations but is largely unrelated to the problems solved by the current invention.
Another prior art (Martin et al.) teaches that metal coloring agents are known in the prior art for the purposes of coloring dental restorations but is largely unrelated to the problems solved by the current invention.
Another prior art (Hauptmann et al.) teaches that porous bodies are known to form the interior of dental restorations but is largely unrelated to the problems solved by the current invention.
Another prior art (Carden et al.) teaches the use of some of the coloring agents of the current application in dental practice but is largely unrelated to the problems solved by the current invention.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ANDREW J BOWMAN whose telephone number is (571)270-5342. The examiner can normally be reached Mon-Sat 5:00AM-11:00AM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Dah-Wei Yuan can be reached on 571-272-1295. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/ANDREW J BOWMAN/Examiner, Art Unit 1717

/Dah-Wei D. Yuan/Supervisory Patent Examiner, Art Unit 1717